 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
February 5, 2008 (the “Effective Date”), by and among SUN COMMUNITIES, INC., a
Maryland corporation (the “REIT”), SUN COMMUNITIES OPERATING LIMITED
PARTNERSHIP, a Michigan limited partnership (“SCOLP”) and JOHN B. MCLAREN (the
“Executive”). As used herein, “Company” shall refer to the REIT and SCOLP
together.
W I T N E S S E T H:
     WHEREAS, SCOLP operates the business of the REIT;
     WHEREAS, the REIT is the sole general partner of SCOLP;
     WHEREAS, Executive has historically provided services not only to the REIT,
but also to SCOLP; and
     WHEREAS, the Company desires to continue the employment of the Executive,
and the Executive desires to continue to be employed by the Company, on the
terms and subject to the conditions set forth below.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
     1. Employment.
     (a) The Company agrees to employ the Executive and the Executive accepts
the employment, on the terms and subject to the conditions set forth below.
During the Term (defined below), the Executive shall serve as Executive Vice
President and Chief Operating Officer of the REIT, and shall do and perform
diligently all such services, acts and things as are customarily done and
performed by such officers of companies in similar business and in size to the
REIT, together with such other duties as may reasonably be requested from time
to time by the REIT’s Chief Executive Officer or the Board of Directors of the
REIT (the “Board”), which duties shall be consistent with the Executive’s
positions as set forth above.
     (b) For service as an officer and employee of the Company, the Executive
shall be entitled to the full protection of the applicable indemnification
provisions of the Articles of Incorporation and Bylaws of the REIT, as they may
be amended from time to time.
     2. Term of Employment.
     (a) Subject to the provisions for termination provided below, the term of
the Executive’s employment under this Agreement shall commence on the Effective
Date and shall continue thereafter until December 31, 2010 (the “Initial Term”);
provided, however, that following the expiration of the Initial Term, the term
of this Agreement shall be automatically extended for successive terms of one
(1) year each thereafter (each a “Renewal Term”), unless either party notifies
the other party in writing of its desire to terminate this Agreement at least
ninety (90) days before the end of the Initial Term or the Renewal Term then in
effect. The Initial Term and each Renewal Term are

 



--------------------------------------------------------------------------------



 



collectively referred to as the “Term.”
     (b) Executive acknowledges and agrees that Executive is an “at-will”
employee and that Executive’s employment may be terminated, with or without
cause, at the option of Executive or the REIT.
     3. Devotion to the Company’s Business. The Executive shall devote his best
efforts, knowledge, skill, and his entire productive time, ability and attention
to the business of the Company during the term of this Agreement.
     4. Compensation.
     (a) During the Term, the Company shall pay or provide, as the case may be,
to the Executive the compensation and other benefits and rights set forth in
paragraphs 4, 5 and 6 of this Agreement.
     (b) Base Compensation. As compensation for the services to be performed
hereunder, the Company shall pay to the Executive, during his employment
hereunder, an annual base salary (the “Base Salary”) of Two Hundred Sixty-Five
Thousand Dollars ($265,000.00) payable in accordance with the Company’s usual
pay practices (including tax withholding), but in no event less frequently than
monthly, but subject to adjustment pursuant to Section 4(c) below.
     (c) COLA Adjustment. At the beginning of each calendar year of this
Agreement, commencing with January 1, 2009 (each an “Adjustment Date”),
Executive’s Base Salary shall be increased in accordance with the increase, if
any, in the cost of living during the preceding one year as determined by the
percentage increase in the Consumers Price Index-All Urban Consumers (U.S. City
Average/all items) published by the Bureau of Labor Statistics of the U.S.
Department of Labor (the “Index”). The average Index for years 2006 and 2007
shall be considered the “Base.” The Base Salary for the calendar year following
each Adjustment Date shall be the Base Salary specified in Paragraph 4(b)
increased by the percentage increase, if any, in the Index for the calendar year
immediately preceding the Adjustment Date over the Base. In the event the Index
shall cease to be published or the formula underlying the Index shall change
materially from the formula used for the Index as of the date hereof, then there
shall be substituted for the Index such other index of similar nature as is then
generally recognized and accepted. In no event shall the Base Salary during each
adjusted calendar year be less than that paid during the preceding year of this
Agreement.
     (d) Bonus. Executive will be eligible to receive a discretionary bonus for
each calendar year during the Term (the “Bonus”). The amount of any Bonus shall
be determined in the sole discretion of the Compensation Committee of the Board
and shall be an amount of up to 100% of the Base Salary for each calendar year
that the Executive is employed under this Agreement (“Bonus Year”), which Bonus
shall be determined and calculated with respect to each Bonus Year as follows:
(i) the Executive shall receive a Bonus in the amount of up to 50% of the then
current Base Salary in the sole discretion of the Compensation Committee based
on a written plan generated by the Compensation Committee of the Board by
March 15 of each year; and (ii) up to an additional 50% the then current Base
Salary may be awarded to the Executive in the sole discretion of the
Compensation Committee based on any other criteria. The determination of the
Bonus shall be made by the Compensation Committee of the Board no later than
March 7 of the following calendar year.
     (e) Disability. During any period that the Executive fails to perform his

2



--------------------------------------------------------------------------------



 



duties hereunder as a result of incapacity due to physical or mental illness
(the “Disability Period”), the Executive shall continue to receive his full Base
Salary, Bonus and other benefits at the rate in effect for such period until his
employment is terminated by the Company pursuant to paragraph 7(a)(iii) below;
provided, however, that payments so made to the Executive during the Disability
Period shall be reduced by the sum of the amounts, if any, which were paid to
the Executive at or prior to the time of any such payment under disability
benefit plans of the Company.
     (f) Restricted Stock. On the Effective Date, the REIT shall grant and issue
to Executive (the “Restricted Stock Award”) 10,000 shares of the REIT’s common
stock (the “Shares”). The grant of the Restricted Stock Award shall be subject
to the terms and conditions contained in the REIT’s standard Restricted Stock
Award Agreement (the “Restricted Stock Award Agreement”) and all applicable
terms and conditions of the REIT’s Amended and Restated 1993 Stock Option Plan.
In addition to the foregoing, the Restricted Stock Award shall vest as follows:
(i) thirty-five percent (35%) of the Shares (rounded down to the nearest whole
number) shall vest on the fourth anniversary of the Effective Date;
(ii) thirty-five percent (35%) of the Shares (rounded down to the nearest whole
number) shall vest on the fifth anniversary of the Effective Date; (iii) twenty
percent (20%) of the Shares (rounded down to the nearest whole number) shall
vest on the sixth anniversary of the Effective Date; (iv) five percent (5%) of
the Shares (rounded down to the nearest whole number) shall vest on the seventh
anniversary of the Effective Date; and (v) the remainder of the Shares shall
vest on the tenth anniversary of the Effective Date. The grant of the Restricted
Stock Award is expressly conditioned upon the Executive’s execution of the
Restricted Stock Award Agreement.
     5. Benefits.
     (a) Insurance. The Company shall provide to the Executive life, medical and
hospitalization insurance for himself, his spouse and eligible family members as
may be determined by the Board to be consistent with the Company’s standard
policies.
     (b) Benefit Plans. The Executive, at his election, may participate, during
his employment hereunder, in all retirement plans, 401(K) plans and other
benefit plans of the Company generally available from time to time to other
executive employees of the Company and for which the Executive qualifies under
the terms of the plans (and nothing in this Agreement shall or shall be deemed
to in any way affect the Executive’s right and benefits under any such plan
except as expressly provided herein). At the discretion of the Compensation
Committee of the Board, the Executive may also be entitled to participate in any
equity, stock option or other employee benefit plan that is generally available
to senior executives of the Company. In addition to the foregoing, the
Executive’s participation in and benefits under any such plan shall be on the
terms and subject to the conditions specified in the governing document of the
particular plan. Nothing contained in this Agreement shall be construed to
create any obligation on the part of the Company to establish any such plan or
to maintain the effectiveness of any such plan which may be in effect from time
to time.
     (c) Annual Vacation. The Executive shall be entitled to four (4) weeks
vacation time each year, without loss of compensation. The Executive shall not
take more than fourteen (14) consecutive calendar days of vacation without the
prior approval of the REIT’s Chief Executive Officer. Unless otherwise approved
by the Chief Executive Officer of the REIT, in the event that the Executive does
not take the total amount of vacation time authorized under this Agreement
during any calendar year, such vacation time shall not accrue and the Executive
shall forfeit any such unused vacation time. In the event this Agreement is
terminated for any reason whatsoever, the Executive

3



--------------------------------------------------------------------------------



 



shall not be entitled to receive any payment for unused vacation time.
     6. Reimbursement of Business Expenses. The Company shall reimburse the
Executive for travel, entertainment and other expenses reasonably and
necessarily incurred by the Executive in the performance of his duties under
this Agreement. The Executive shall furnish such documentation with respect to
reimbursement to be paid hereunder as the Company shall reasonably request.
     7. Termination of Employment.
     (a) The Executive’s employment under this Agreement may be terminated:
          (i) by either the Executive or the REIT at any time for any reason
whatsoever or for no reason upon not less than sixty (60) days written notice;
          (ii) by the REIT at any time for “cause” as defined below, without
prior notice;
          (iii) by the REIT upon the Executive’s “permanent disability” (as
defined below) upon not less than thirty (30) days written notice; and
          (iv) upon the Executive’s death.
     (b) For purposes hereof, for “cause” shall mean: (i) a material breach of
any provision of this Agreement by Executive (if the breach is curable, it will
constitute cause only if it continues uncured for a period of twenty (20) days
after Executive’s receipt of written notice of such breach from the Company);
(ii) Executive’s failure or refusal, in any material manner, to perform all
lawful services required of him pursuant to this Agreement, which failure or
refusal continues for more than twenty (20) days after Executive’s receipt of
written notice of such deficiency; (iii) Executive’s commission of fraud,
embezzlement or theft, or a crime constituting moral turpitude, in any case,
whether or not involving Company, that in the reasonable good faith judgment of
the REIT, renders Executive’s continued employment harmful to the Company;
(iv) Executive’s misappropriation of Company assets or property, including,
without limitation, obtaining reimbursement through fraudulent vouchers or
expense reports; or (v) Executive’s conviction or the entry of a plea of guilty
or no contest by Executive with respect to any felony or other crime that, in
the reasonable good faith judgment of the REIT, adversely affects the Company or
its reputation or business.
     (c) For purposes hereof, the Executive’s “permanent disability” shall be
deemed to have occurred if Executive has become unable to perform the essential
functions and responsibilities of his position with reasonable accommodation, as
required under the Americans with Disabilities Act, as the same has and may be
amended (the “ADA”), by virtue of a disability (as defined under the ADA).
     8. Compensation Upon Termination or Disability.
     (a) In the event that the REIT terminates the Executive’s employment under
this Agreement without “cause” pursuant to paragraph 7(a)(i), (i) the Executive
shall be entitled to any accrued and unpaid Base Salary, Bonus and benefits
through the effective date of such termination, prorated for the number of days
actually employed in the then current calendar year, which shall be paid by the
Company to the Executive within thirty (30) days of the effective date of such
termination (or such later date as may be required

4



--------------------------------------------------------------------------------



 



in order to determine the amount of any Bonus due to the Executive), and
(ii) subject to the Executive’s execution of a general release of claims in a
form satisfactory to the Company, the Company shall pay the Executive monthly an
amount equal to one-twelfth (1/12) of the Base Salary (at the rate that would
otherwise have been payable under this Agreement) for a period of up to twelve
(12) months if the Executive fully complies with paragraph 12 of this Agreement
(the “Severance Payment”). Notwithstanding the foregoing, the Company, in its
sole discretion, may elect to make the Severance Payment to the Executive in one
lump sum due within thirty (30) days of the Executive’s termination of
employment and the Severance Payment shall not be due Executive if Executive is
entitled to Change in Control Benefits (as defined in paragraph 10 below).
     (b) In the event of termination of the Executive’s employment under this
Agreement for “cause” or if the Executive voluntarily terminates his employment
hereunder, the Executive shall be entitled to no further compensation or other
benefits under this Agreement, except only as to any accrued and unpaid Base
Salary and benefits through the effective date of such termination, prorated for
the number of days actually employed in the then current calendar year.
     (c) In the event of termination of the Executive’s employment under this
Agreement due to the Executive’s permanent disability or death, (i) the
Executive (or his successors and assigns in the event of his death) shall be
entitled to any accrued and unpaid Base Salary, Bonus and benefits through the
effective date of such termination, prorated for the number of days actually
employed in the then current calendar year, which shall be paid by the Company
to the Executive or his successors and assigns, as appropriate, within thirty
(30) days of the effective date of such termination, and (ii) the Company shall
pay the Executive monthly an amount equal to one-twelfth (1/12) of the Base
Salary (at the rate that would otherwise have been payable under this Agreement)
for a period of up to twelve (12) months if the Executive fully complies with
paragraph 12 of this Agreement (the “Disability Payment”); provided, however,
that payments so made to the Executive shall be reduced by the sum of the
amounts, if any, which: (i) were paid to the Executive at or prior to the time
of any such payment under any death or disability benefit plans of the Company,
and (ii) did not previously reduce the Base Salary, Bonus and other benefits due
the Executive under paragraph 4(e) of this Agreement. Notwithstanding the
foregoing, the Company, in its sole discretion, may elect to make the Disability
Payment to the Executive in one lump sum due within thirty (30) days of the
Executive’s termination of employment. The Executive agrees to cooperate in any
reasonable requirement to undertake a medical physical examination as may be
reasonably requested by an insurance carrier in the event that the Company
decides to incur additional death or disability insurance coverage on the
Executive in order to cover any amount of the Disability Payment that may become
due.
     (d) Notwithstanding anything to the contrary in this paragraph 8, the
Company’s obligation to pay, and the Executive’s right to receive, any
compensation under this paragraph 8, including, without limitation, the
Severance Payment and the Disability Payment, shall terminate upon the
Executive’s breach of any provision of paragraph 12 hereof. In addition, the
Executive shall promptly forfeit any compensation received from the Company
under this paragraph 8, including, without limitation, the Severance Payment and
the Disability Payment, upon the Executive’s breach of any provision of
paragraph 12 hereof.
     9. Resignation of Executive. Upon any termination of the Executive’s
employment under this Agreement, the Executive shall be deemed to have resigned
from any and all offices and directorships held by the Executive in the Company
and/or any of the Affiliates (as defined below).

5



--------------------------------------------------------------------------------



 



     10. Effect of Change in Control.
     (a) The Company or its successor shall pay the Executive the Change in
Control Benefits (as defined below) if there has been a Change in Control (as
defined below) and any of the following events has occurred (each a “Triggering
Event”): (i) the Executive’s employment under this Agreement is terminated by
the Company or its successor in accordance with paragraph 7(a)(i) at any time
within twenty-four (24) months after the Change in Control, (ii) upon a Change
in Control under paragraph 10(f)(ii), the Company or its successor does not
expressly assume all of the terms and conditions of this Agreement, or
(iii) there are less than eighteen (18) months remaining under the Initial Term
of this Agreement (without regard to the last clause of Paragraph 2 hereof).
     (b) For purposes of this Agreement, the “Change in Control Benefits” shall
mean the following benefits:
     (i) A cash payment equal to (I) two and 99/100 (2.99) times the Base Salary
in effect on the date of such Change in Control, less (II) any amounts paid to
Executive under this Agreement following a Change in Control, but prior to the
occurrence of a Triggering Event, payable within sixty (60) days of the Change
in Control or, in the event that the cessation of Executive’s employment
hereunder triggers the Change in Control Benefits, payable within thirty
(30) days after such cessation of employment; and
     (ii) Continued receipt of all compensation and benefits set forth in
paragraphs 5(a) and 5(b) of this Agreement, until the earlier of (I) one year
following the Change in Control (subject to the Executive’s COBRA rights) or
(II) the commencement of comparable coverage from another employer. The
provision of any one benefit by another employer shall not preclude the
Executive from continuing participation in Company benefit programs provided
under this paragraph 10(b)(ii) that are not provided by the subsequent employer.
The Executive shall promptly notify the Company upon receipt of benefits from a
new employer comparable to any benefit provided under this paragraph 10(b)(ii).
     (c) Notwithstanding anything to the contrary herein, (i) in the event that
the Executive’s employment under this Agreement is terminated by the Company or
its successor in accordance with paragraph 7(a)(i) within sixty (60) days prior
to a Change in Control, such termination shall be deemed to have been made in
connection with the Change in Control and the Executive shall be entitled to the
Change in Control Benefits.
     (d) The Change in Control Benefits shall be in addition to the acceleration
of the vesting of, and the extension of the time for exercise of, stock options
as a result of the Change in Control.
     (e) Notwithstanding anything to the contrary contained herein, in the event
it shall be determined that any compensation payment or distribution by the
Company to or for the benefit of the Executive would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), the Change in Control Benefits will be reduced to the extent
necessary so that no excise tax will be imposed, but only if to do so would
result in the Executive retaining a larger amount, on an after-tax basis, taking
into account the excise and income taxes imposed on all payments made to the
Executive hereunder.

6



--------------------------------------------------------------------------------



 



     (f) For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred upon the closing of any of the following transactions:
     (i) if any person or group of persons acting together (other than (a) the
Company or any person (I) who as of the date hereof was a director or officer of
the REIT, or (II) whose shares of Common Stock of the REIT are treated as
“beneficially owned” by any such director or officer, or (b) any institutional
investor (filing reports under Section 13(g) rather than 13(d) of the Securities
Exchange Act of 1934, as amended, including any employee benefit plan or
employee benefit trust sponsored by the Company)), becomes a beneficial owner,
directly or indirectly, of securities of the REIT representing fifty percent
(50%) or more of either the then-outstanding Common Stock of the REIT or the
combined voting power of the REIT then-outstanding voting securities (other than
as a result of an acquisition of securities directly from the REIT);
     (ii) if the Company sells all or substantially all of the Company’s assets
to any person (other than a wholly-owned subsidiary of the Company formed for
the purpose of changing the Company’s corporate domicile);
     (iii) if the Company merges or consolidates with another person as a result
of which the shareholders of the REIT immediately prior to such merger or
consolidation would beneficially own (directly or indirectly), immediately after
such merger or consolidation, securities of the surviving entity representing
less than fifty percent (50%) of the then outstanding voting securities of the
surviving entity; or
     (iv) if the new directors appointed to the Board during any twelve-month
period constitute a majority of the members of the Board, unless (I) the
directors who were in office for at least twelve (12) months prior to such
twelve-month period (the “Incumbent Directors”) plus (II) the new directors who
were recommended or appointed by a majority of the Incumbent Directors
constitutes a majority of the members of the Board.
For purposes of this paragraph 10(f), a “person” includes an individual, a
partnership, a corporation, an association, an unincorporated organization, a
trust or any other entity.
     11. Stock Awards. In the event of termination of the Executive’s employment
under this Agreement for “cause”, all stock options or other stock based
compensation awarded to the Executive shall lapse and be of no further force or
effect whatsoever in accordance with the Company’s equity incentive plans. If
the Company terminates the Executive’s employment under this Agreement without
“cause” or upon the death or permanent disability of the Executive, all stock
options and other stock based compensation awarded to the Executive shall become
fully vested and immediately exercisable, subject to the restrictions of
Section 9.02 of the Company’s Amended and Restated 1993 Stock Option Plan. Upon
a Change in Control, all stock options or other stock based compensation awarded
to the Executive shall become fully vested and immediately exercisable and may
be exercised by the Executive at any time within one (1) year after the Change
in Control. All Stock Option Agreements between the Company and the Executive
shall be amended to conform to the provisions of this paragraph 11. In the event
of an inconsistency between this paragraph 11 and such Stock Option Agreements,
this paragraph 11 shall control.
     12. Covenant Not To Compete and Confidentiality.
     (a) The Executive acknowledges the Company’s reliance on and expectation

7



--------------------------------------------------------------------------------



 



of the Executive’s continued commitment to performance of his duties and
responsibilities during the term of this Agreement. In light of such reliance
and expectation on the part of the Company, the Executive agrees that:
     (i) for a period commencing on the date of this Agreement and ending upon
the expiration of twenty-four (24) months following the termination of the
Executive’s employment under this Agreement for any reason, including, without
limitation, the expiration of the term of this Agreement (the “Non-competition
Period”), the Executive shall not, either directly or indirectly, engage in, or
have an interest in or be associated with (whether as an officer, director,
stockholder, partner, associate, employee, consultant, owner or otherwise) any
corporation, firm or enterprise which is engaged in the development, ownership,
leasing, management, financing or sales of manufactured housing communities
and/or manufactured homes, anywhere within the continental United States or
Canada; provided, however, that, notwithstanding anything to the contrary
herein, (1) in the event that the Executive voluntarily terminates his
employment with the Company, the Non-competition Period shall extend until the
later of the remainder of the initial 3-year term of this Agreement or the
expiration of twenty-four (24) months following the termination of Executive’s
employment under this Agreement, (2) in the event that the Company terminates
the Executive’s employment hereunder without “cause”, the Non-competition Period
shall be reduced to twelve (12) months, and (3) the Executive may invest in any
publicly held corporation engaged, if such investment does not exceed one
percent (1%) in value of the issued and outstanding capital stock of such
corporation;
     (ii) the Executive will not at any time, for so long as any Confidential
Information (as defined below) shall remain confidential or otherwise remain
wholly or partially protectable, either during the term of this Agreement or
thereafter, use or disclose, directly or indirectly, to any person outside of
the Company, or any corporation owned or controlled by the Company or under
common control with the Company (the “Affiliates”), any Confidential
Information;
     (iii) promptly upon the termination of this Agreement for any reason, the
Executive (or in the event of the Executive’s death, his personal
representative) shall return to the Company any and all copies (whether prepared
by or at the direction of the Company or Executive) of all records, drawings,
materials, memoranda and other data constituting or pertaining to Confidential
Information;
     (iv) for a period commencing on the date of this Agreement and ending upon
the expiration of the Non-competition Period, the Executive shall not, either
directly or indirectly, divert, or by aid to others, do anything which would
tend to divert, from the Company or any Affiliate any trade or business with any
customer or supplier with whom the Executive had any contact or association
during the term of the Executive’s employment with the Company or with any party
whose identity or potential as a customer or supplier was confidential or
learned by the Executive during his employment by the Company; and
     (v) for a period commencing on the date of this Agreement and ending upon
the expiration of the Non-competition Period, the Executive shall not, either
directly or indirectly, call upon, compete for or solicit for employment any
person with whom the Executive was acquainted while employed by the Company.

8



--------------------------------------------------------------------------------



 



     As used in this Agreement, the term “Confidential Information” shall mean
all business information of any nature and in any form which at the time or
times concerned is not generally known to those persons engaged in business
similar to that conducted or contemplated by the Company or any Affiliate (other
than by the act or acts of an employee not authorized by the Company to disclose
such information) and which relates to any one or more of the aspects of the
present or past business of the Company or any of the Affiliates or any of their
respective predecessors, including, without limitation, financial information,
business plans, prospects, opportunities which have been discussed or considered
by the management of the Company, and other trade secrets.
     (b) The Executive agrees and understands that the remedy at law for any
breach by him of this paragraph 12 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that, upon adequate proof of the
Executive’s violation of any legally enforceable provision of this paragraph 12,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach. Nothing in this
paragraph 12 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by the Executive of any of the provisions of this paragraph 12
which may be pursued or availed of by the Company. This paragraph 12 shall
survive the termination of this Agreement.
     (c) Executive acknowledges and agrees that the covenants set forth above
are reasonable and valid in geographical and temporal scope and in all other
respects. If any court determines that any of the covenants, or any part of any
covenant, is invalid or unenforceable, the remainder of the covenants shall not
be affected and shall be given full effect, without regard to the invalid
portion. If any court determines that any of the covenants, or any part of any
covenant, is unenforceable because of its duration or geographic scope, such
court shall have the power to reduce the duration or scope, as the case may be,
and, enforce such provision in such reduced form. Executive and the Company
intend to and hereby confer jurisdiction to enforce the covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the covenants, or any
part of any covenant, unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive and the Company that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions. For this purpose, such covenants as they relate
to each jurisdiction shall be severable into diverse and independent covenants.
     13. Arbitration. The parties agree that any and all disputes, controversies
or claims of any nature whatsoever relating to, or arising out of, this
Agreement or Executive’s employment, whether in contract, tort, or otherwise
(including, without limitation, claims of wrongful termination of employment,
claims under Title VII of the Civil Rights Act, the Fair Labor Standards Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
or comparable state or federal laws, and any other laws dealing with employees’
rights and remedies), shall be settled by mandatory arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes (the “Rules”) and the following provisions: (a) a single
arbitrator (the “Arbitrator”), mutually agreeable to the Company and Executive,
shall preside over the arbitration and shall make all decisions with respect to
the resolution of the dispute, controversy or claim between the parties; (b) in
the event that the Company and Executive are unable to agree on an Arbitrator
within fifteen (15) days after either party has filed for arbitration in
accordance with the Rules, they shall select a truly neutral arbitrator in
accordance with the rules for the selection of neutral arbitrators, who shall be
the “Arbitrator” for the purposes of this paragraph 13; (c) the place of
arbitration shall be

9



--------------------------------------------------------------------------------



 



Southfield, Michigan unless mutually agreed otherwise; (d) judgment may be
entered on any award rendered by the Arbitrator in any federal or state court
having jurisdiction over the parties; (e) all fees and expenses of the
Arbitrator shall be shared equally between Company and Executive; (f) the
decision of the Arbitrator shall govern and shall be conclusive and binding upon
the parties; (g) the parties shall be entitled to reasonable levels of discovery
in accordance with the Federal Rules of Civil Procedure or as permitted by the
Arbitrator, provided, however, that the time permitted for discovery shall not
exceed eight (8) weeks and each party shall be limited to two (2) depositions;
and (h) this provision shall be enforceable by specific performance and/or
injunctive relief, and shall constitute a basis for dismissal of any legal
action brought in violation of the duty to arbitrate. The parties hereby
acknowledge that it is their intent to expedite the resolution of any dispute,
controversy or claim hereunder and that the Arbitrator shall schedule the timing
of discovery and of the hearing consistent with that intent. Notwithstanding
anything to the contrary herein, nothing contained in this paragraph shall be
construed to preclude Company from obtaining injunctive or other equitable
relief to secure specific performance or to otherwise prevent Executive’s breach
of paragraph 12 of this Agreement.
     14. Notice. Any notice, request, consent or other communication given or
made hereunder shall be given or made only in writing and (a) delivered
personally to the party to whom it is directed; (b) sent by first class mail or
overnight express mail, postage and charges prepaid, addressed to the party to
whom it is directed; or (c) telecopied to the party to whom it is directed, at
the following addresses or at such other addresses as the parties may hereafter
indicate by written notice as provided herein:
          If to the REIT or SCOLP:
Sun Communities. Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Fax: (248) 208-2641
Attn: Chief Executive Officer
          If to the Executive:
John B. McLaren
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Fax: (248) 208-2644
          In all events, with a copy to:
Jaffe, Raitt, Heuer & Weiss,
Professional Corporation
27777 Franklin Road
Suite 2500
Southfield, Michigan 48034
Attn: Arthur A. Weiss
     Any such notice, request, consent or other communication given or made:
(i) in the manner indicated in clause (a) of this paragraph shall be deemed to
be given or made on the date on which it was delivered; (ii) in the manner
indicated in clause (b) of this paragraph shall be deemed to be given or made on
the third business day after the day in which it was deposited in a regularly
maintained receptacle for the deposit of the United States mail, or in the case
of

10



--------------------------------------------------------------------------------



 



overnight express mail, on the business day immediately following the day on
which it was deposited in the regularly maintained receptacle for the deposit of
overnight express mail; and (iii) in the manner indicated in clause (c) of this
paragraph shall be deemed to be given or made when received by the telecopier
owned or operated by the recipient thereof.
     15. Cooperation in Future Matters. Executive hereby agrees that, for a
period of eighteen (18) months following his termination of employment for any
reason whatsoever, he shall cooperate with the Company’s reasonable requests
relating to matters that pertain to Executive’s employment by the Company,
including, without limitation, providing information or limited consultation as
to such matters, participating in legal proceedings, investigations or audits on
behalf of the Company, or otherwise making himself reasonably available to the
Company for other related purposes. Any such cooperation shall be performed at
scheduled times taking into consideration Executive’s other commitments, and
Executive shall be compensated at a reasonable hourly or per diem rate to be
agreed upon by the parties to the extent such cooperation is required on more
than an occasional and limited basis. Executive shall not be required to perform
such cooperation to the extent it conflicts with any requirements of exclusivity
of services for another employer or otherwise, nor in any manner that in the
good faith belief of Executive would conflict with his rights under or ability
to enforce this Agreement.
     16. Miscellaneous.
     (a) The provisions of this Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions and any partially unenforceable provision
to the extent enforceable in any jurisdiction nevertheless shall be binding and
enforceable.
     (b) Neither the Company nor the Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party; provided that the Company may assign
its rights under this Agreement without the consent of the Executive in the
event that the Company shall effect a reorganization, consolidate with or merge
into another corporation, partnership, organization or other entity, or transfer
all or substantially all of its properties or assets to any other corporation,
partnership, organization or other entity. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.
     (c) The failure of either party to enforce any provision or protections of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy shall not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.
     (d) The Board shall allocate all compensation described in Sections 4, 6, 8
and 10 between the REIT and SCOLP on an annual basis, after determining the
services provided to each entity by the Executive for the relevant period. For
tax reporting purposes, all compensation will be appropriately reported to the
Executive and Federal and state taxing authorities based upon the Executive’s
legal relationship with each entity as determined under applicable law.
     (e) This Agreement supersedes all agreements, understandings,
representations, warranties, negotiations and discussions between the parties
with respect

11



--------------------------------------------------------------------------------



 



to the subject matter hereof. No modification, termination or waiver shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced.
     (f) This Agreement shall be governed by and construed according to the laws
of the State of Michigan.
     (g) Captions and paragraph headings used herein are for convenience and are
not a part of this Agreement and shall not be used in construing it.
     (h) This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     (i) Each party shall pay his or its own fees and expenses, including,
without limitation, legal fees, incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, any fees incurred
in connection with any arbitration arising out of the transactions contemplated
by this Agreement.
[Signatures on following page]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
the date first written above.

                  REIT:    
 
                SUN COMMUNITIES, INC.,
a Maryland corporation    
 
           
 
  By   /s/ Gary A. Shiffman
 
Gary A. Shiffman, President and Chief Executive Officer    
 
                SCOLP:    
 
                SUN COMMUNITIES OPERATING LIMITED
PARTNERSHIP, a Michigan limited partnership    
 
                By: SUN COMMUNITIES, INC.,
a Maryland corporation, its General Partner    
 
           
 
  By:   /s/ Gary A. Shiffman    
 
           
 
      Gary A. Shiffman, President and Chief Executive Officer    
 
                EXECUTIVE:    
 
           
 
      /s/ John B. McLaren                   JOHN B. MCLAREN    

13